     Case: 1:18-cv-07357 Document #: 8 Filed: 11/16/18 Page 1 of 1 PageID #:48

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

Kehinda Mitchell
                                  Plaintiff,
v.                                                     Case No.: 1:18−cv−07357
                                                       Honorable Gary Feinerman
City Of Chicago, et al.
                                  Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Friday, November 16, 2018:


       MINUTE entry before the Honorable Gary Feinerman: Status hearing set for
12/12/2018 at 9:00 a.m.Mailed notice.(jlj, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
